ACCEPTED
                                                              1-14-00954-CR
                                                  FIRST COURT OF APPEALS
                                                          HOUSTON, TEXAS
                                                        6/24/2015 3:32:42 PM
                                                       CHRISTOPHER PRINE
                                                                      CLERK
         NO.1-14-00954-CR


                                             FILED IN
                                      1st COURT OF APPEALS
 IN THE COURT OF APPEALS FOR              HOUSTON, TEXAS
  THE FIRST DISTRICT OF TEXAS         6/24/2015 3:32:42 PM
          AT HOUSTON                  CHRISTOPHER A. PRINE
                                              Clerk




          RALPH GARCIA,
                                 Appel/ant,

                  v.
      THE STATE OF TEXAS,
                                 Appel/ee.



 Appealed from the 405th District Court
      of Galveston County, Texas
Trial Court Cause Number 12-CR-2430



MOTION FOR EXTENSION OF TIME
 TO FILE BRIEF OF APPELLANT


                Joseph Salhab
                State Bar #17532300
                2028 Buffalo Terrace
                Houston, Texas 77019
                Tel. (713) 528-1005
                Fax: (713) 528-2424
                josephsalhab@mindspring.com

                COUNSEL FOR APPELLANT
                RALPH GARCIA
                           NO.1-14-00954-CR



                   IN THE COURT OF APPEALS FOR
                    THE FIRST DISTRICT OF TEXAS
                            AT HOUSTON



                             RALPH GARCIA,
                                                    Appel/ant,

                                     v.
                         THE STATE OF TEXAS,
                                                    Appel/ee.



                   Appealed from the 405th District Court
                        of Galveston County, Texas
                  Trial Court Cause Number 12-CR-2430



                  MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF OF APPELLANT


TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW, RALPH GARCIA, Appellant, by and through his

attorney of record on appeal, Joseph Salhab, files this Motion for Extension

of Time to File Appellant's Brief. In support of said Motion, the Appellant

shows the Court the following:
                                        I.

      The Appellant was convicted in the 405 th District Court of Galveston

County, Texas, on or about October 22, 2014, in Cause Number 12-CR-

2430, of Murder and sentenced to 28 years imprisonment.

                                       II.

      Appellant gave timely notice of appeal.

                                       III.

      Appellant's brief was due on June 11, 2015. This is Appellant's

second Motion for Extension.

                                       IV.

      Appellant is requesting the Court grant an extension of thirteen (13)

days for filing the Appellant's Brief until June 24, 2015.

                                       V.

      Appellant's request for an extension of time is being filed concurrently

with Appellant's brief.



      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

Court grant an extension of thirteen (13) days until June 24, 2015, to file

Appellant's Brief.
                                     Respectfully submitted,




                                       oseph Sa ab
                                     State Bar #1753230
                                     2028 Buffalo Terrace
                                     Houston, Texas 77019
                                     Tel. (713) 528-1005
                                     Fax: (713) 528-2424
                                     josephsalhab@mindspring.com

                                     COUNSEL FOR THE APPELLANT
                                     RALPH GARCIA




                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion
was delivered to Assistant District Attorney for Harris County, Texas, via
notice of electronic filing (NEF), on the 8th day of May, 2015.




                                ~----------
                               VERIFICATION


STATE OF TEXAS                 §
                               §
COUNTY OF HARRIS               §

BEFORE ME, the undersigned authority on this day personally appeared
JOSEPH SALHAB, who being duly sworn has deposed and stated upon
oath:

     "My name is JOSEPH SALHAB. I am the Appellant's attorney
     on appeal in the above-styled and numbered cause. I have
     read the above and foregoing Motion to Extend Time to file
     Appellant's Brief and the facts contained therein are true and
     correct."



                                   JOS~
           SUBSCRIBED AND SWORN TO BEFORE ME, the
undersigned authority, on this the 2L{fh day of JUhL, 2015, to certify
which, witness my hand and official seal of office.




                                   Notary Public in and for
      MARIA DEL PILAR MONTES
                                   The State of Texas
       MY COMMISSION EXPIRES
            June 28. 2016          Commission Expires:    &/Z'l/t(,